DETAILED ACTION
Applicant's amendments and remarks, filed 8/18/22, are fully acknowledged by the Examiner. Currently, claims 1, 3-5, 8-15, 17-25 are pending with claims 22-24 added, claims 6, 7, and 16 cancelled, and claims 1 and 11-13 amended. The following is a complete response to the 8/18/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 13, 25 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 12 recites that the surface area of the electrodes are each greater than the surface are of tissue to be gripped or squeezed. Claim. The structural arrangement of the electrode widths/surface areas are being positively defined by the relative size of the first and second electrode, and the tissue to be treated. The tissue (portion of the human organism) is required by the claim in order to define the structural relationship thereby rendering the claims as encompassing at least a portion of a human organism.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites, in part, "free of grooves and free of interruptions of the convex surface region" in the claim. However, there is no support for these negative limitations. Looking to Figs. 6 and 10, there are grooves in the convex surface region allowing for cutting of tissue. Furthermore, pars. [0051]-[0068], [0122]-[0124], and [0135]-[0137] do not discuss this limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2015/0282869) in view of Baker (US 6,113,598).
Regarding claim 1, Keller teaches a bipolar electrosurgical tool for a bipolar electrosurgical instrument for closing a hollow organ or sealing other tissue (10 for instrument 100), the bipolar electrosurgical tool comprising: a first jaw part with a first gripping face (74 with gripping face 76a-b); a second jaw part with a second gripping face facing the first gripping face (72 with second gripping face 73a-b facing 76a-b);
a joint that enables the second jaw part to move pivotally in relation to the first jaw part (as in Fig. 3, and par. [0036));
a first electrode on the first jaw part (78a); and
a second electrode on the first jaw part (78b), wherein the second electrode is electrically insulated from the first electrode (78a separated from 78b as in Fig. 7) and there is no electrode arranged on the second jaw part (no electrode on 72).Keller is not explicit regarding the first gripping face comprises a convex surface region between the first electrode and the second electrode, which projects in a direction of the second jaw part.
However, Keller does teach a gripping surface between electrodes that is convex (1164 with chamfered edges 1161a-b between electrodes 1168a-b), projecting towards an opposing jaw 1162.
It would have been obvious to one of ordinary skill in the art to modify the Fig. 7 embodiment of Keller with the chamfered edges such that there is a convex surface region between the first and second electrode, as in the Fig. 16 embodiment of Keller. This would allow for facilitating formation of an effective tissue seal (par. [0067]).
Keller is not explicit regarding the convex surface region is formed by a resilient component.Baker teaches tissue contacting surfaces that deform, allowing for squeezing fluid out of a section to be treated (col. 14, lines 20-34).
It would have been obvious to one of ordinary skill in the art to modify Keller with the convex surface region formed by a resilient component. This would help to reduce fluid in the collapsed tissue area for fusing. While the resilient component of Baker may be conductive, one of ordinary skill in the art would appreciate that the properties of the resilient component of reducing fluid in the collapsed area do not require the conductive component to do so, and would look to the physical properties.
Regarding claim 3, Keller teaches wherein the entire second gripping face is configured to be electrically insulating (72 of an electrically insulating material as in par. [0045]).
Regarding claim 4, Keller further teaches a cutting device configured to be moved between the first jaw part and the second jaw part, for mechanically transecting tissue that is held between the first jaw part and the second jaw part (knife through knife channel 75 and 755 to cut tissue as in par. [0034] and [0045]).
Regarding claim 5, Keller teaches the first electrode and the second electrode are arranged next to one another and parallel to one another on the first gripping surface (78a-b parallel as in Fig. 7).
Regarding claim 8, Keller is silent regarding Fig. 7 with a convex surface region on the second gripping face of the second jaw part wherein the convex surface region projects towards the first gripping face of the first jaw part.
However, Keller teaches a convex region on a second gripping face of a second jaw projecting toward the first gripping face of the first jaw part (Fig. 16, with two jaws with convex regions pointed toward each other).
It would have been obvious to one of ordinary skill in the art to modify Keller with the convex region of Fig. 16 to allow for the facilitating of an effective tissue seal as in par. [0067].
Regarding claim 9, Keller is silent regarding Fig. 7 in which the convex surface region on the second gripping face of the second jaw part is arranged and configured such that the convex surface region on the second gripping face of the second jaw part cannot come into contact with either the first electrode or the second electrode, in in a closed condition of the tool.
However, Keller teaches a separate embodiment with a convex region on a second gripping face of a second jaw projecting toward the first gripping face of the first jaw part (Fig. 16, convex regions defined by the chamfered edges 1161a-b), such that the convex regions do not come into contact with electrodes on the opposing jaw (Fig. 16).
It would have been obvious to one of ordinary skill in the art to modify Keller with the convex region of Fig. 16 to allow for the facilitating of an effective tissue seal as in par. [0067].
Regarding claim 10, Keller is silent wherein the convex surface region on the second gripping face of the second jaw part is formed by a component made of a resilient material.Baker teaches tissue contacting surfaces that deform, allowing for squeezing fluid out of a section to be treated (col. 14, lines 20-34).
It would have been obvious to one of ordinary skill in the art to modify Keller with the convex surface region formed by a resilient component. This would help to reduce fluid in the collapsed tissue area for fusing.
Regarding claim 11, Keller teaches a bipolar electrosurgical instrument (100), comprising:
a shaft (112);
a bipolar electrosurgical tool for closing a hollow organ or sealing other tissue (end effector 10), the bipolar electrosurgical tool comprising:
a first jaw part with a first gripping face (74 with gripping face 76a-b);
a second jaw part with a second gripping face facing the first gripping face (72 with second gripping face 73a-b facing 76a-b);
a joint that enables the second jaw part to move pivotally in relation to the first jaw part (as in Fig. 3, and par. [0036));
a first electrode on the first jaw part (78a); and
a second electrode on the first jaw part (78b), wherein the second electrode is electrically insulated from the first electrode (78a separated from 78b as in Fig. 7) and there is no electrode arranged on the second jaw part (72 with no electrode), and wherein the bipolar electrosurgical tool is connected or connectable to a distal end of the shaft (10 is connected to 112).Keller is not explicit regarding the first gripping face comprises a convex surface region between the first electrode and the second electrode, which projects in a direction of the second jaw part.
However, Keller does teach a gripping surface between electrodes that is convex (1164 with chamfered edges 1161a-b between electrodes 1168a-b), projecting towards an opposing jaw 1162.
It would have been obvious to one of ordinary skill in the art to modify the Fig. 7 embodiment of Keller with the chamfered edges such that there is a convex surface region between the first and second electrode, as in the Fig. 16 embodiment of Keller. This would allow for facilitating formation of an effective tissue seal (par. [0067]).
Keller is not explicit regarding the convex surface region is formed by a resilient component.Baker teaches tissue contacting surfaces that deform, allowing for squeezing fluid out of a section to be treated (col. 14, lines 20-34).
It would have been obvious to one of ordinary skill in the art to modify Keller with the convex surface region formed by a resilient component. This would help to reduce fluid in the collapsed tissue area for fusing.
Regarding claim 12, Keller teaches wherein the first gripping face with the convex surface region and the second gripping face are together configured to grip or squeeze, between the jaw parts during an electrosurgical treatment, a cross section of tissue having a tissue surface area (jaws of electrode to grip tissue); a surface area of the first electrode and a surface are of the second electrode are each configured to be greater than the tissue surface area (depending on the tissue to be treated, the surface area of the electrodes can be greater).
Regarding claim 13, Keller teaches wherein the first gripping face with the convex surface region and the second gripping face are together configured to grip or squeeze, between the jaw parts during an electrosurgical treatment, a thickness of tissue (jaws of electrode to grip tissue having a thickness);a width of the first electrode in strip form and a width of the second electrode in strip form are each greater than the thickness of tissue that is gripped or squeezed between the jaw parts during an electrosurgical treatment intended (depending on the tissue to be treated, the width of the electrodes can be greater than that of the tissue).
Regarding claim 14, Keller teaches wherein:
the first electrode and the second electrode are arranged on or close to edges of the first gripping face that face away from one another (as in Fig. 7); and
but is not explicit regarding the first gripping face between the first electrode and the second electrode is configured to be completely electrically insulating.
However, Keller teaches a different embodiment wherein the gripping face between the first and second electrodes is configured to be completely electrically insulating (Fig. 8 insulator 84 between two electrodes of a jaw).
It would have been obvious to one of ordinary skill in the art to modify Keller to have an insulating face between electrodes as in Fig. 8 of Keller, to allow for separation between the electrodes to prevent shorting.
Regarding claim 15, the Fig. 16 embodiment of Keller further teaches wherein the convex surface region has a bead shape with a trapezoidal cross section (insulator 2423 has a bead shape and is trapezoidal).
Regarding claim 17, Keller is not explicit regarding the convex surface region is formed by a resilient component.Baker teaches tissue contacting surfaces that deform, allowing for squeezing fluid out of a section to be treated (col. 14, lines 20-34).
It would have been obvious to one of ordinary skill in the art to modify Keller with the convex surface region formed by a resilient component. This would help to reduce fluid in the collapsed tissue area for fusing.
Regarding claim 18, the Fig. 16 embodiment of Keller further teaches wherein the convex surface region has a bead shape with a trapezoidal cross section (insulator 2423 has a bead shape and is trapezoidal).
Regarding claim 19, Keller is not explicit regarding the convex surface region is formed by a resilient component.Baker teaches tissue contacting surfaces that deform, allowing for squeezing fluid out of a section to be treated (col. 14, lines 20-34).
It would have been obvious to one of ordinary skill in the art to modify Keller with the convex surface region formed by a resilient component. This would help to reduce fluid in the collapsed tissue area for fusing.
Regarding claim 20, the Fig. 16 embodiment of Keller further teaches wherein the convex surface region has a bead shape with a trapezoidal cross section (insulator 2423 has a bead shape and is trapezoidal).
Regarding claim 21, Keller is not explicit regarding the convex surface region is formed by a resilient component.Baker teaches tissue contacting surfaces that deform, allowing for squeezing fluid out of a section to be treated (col. 14, lines 20-34).
It would have been obvious to one of ordinary skill in the art to modify Keller with the convex surface region formed by a resilient component. This would help to reduce fluid in the collapsed tissue area for fusing.
Regarding claim 22, Keller further teaches a scalpel wherein a groove is located in the convex surface region in which the scalpel is arranged and moveable (knife through knife channel 75 as in at least Fig. 7 and par. [0045]).
Regarding claim 23, Keller further teaches wherein the electrodes are located directly adjacent to the convex surface region (1168a-b directly adjacent convex surface region including 1161b).
Regarding claim 24, Keller further teaches wherein only the convex region is provided between the electrode and the convex region is free of grooves and free of interruptions of the convex surface region between the electrodes (74 is a single piece of insulation).
Regarding claim 25, Keller teaches a bipolar electrosurgical tool for a bipolar electrosurgical instrument for closing a hollow organ or sealing other tissue, the bipolar electrosurgical tool comprising:
a first jaw part with a first gripping face (jaw with 74);
a second jaw part with a second gripping face facing the first gripping face (jaw with 72);
a joint that enables the second jaw part to move pivotally in relation to the first jaw part (as in Fig. 3, and par. [0036));
a first electrode on the first jaw part (78a); and
a second electrode on the first jaw part (78b),
the entire second gripping face is configured to be electrically insulating with no electrode arranged on the second jaw part (no electrode on 72, with 72 as insulating),wherein the first gripping face with the convex surface region and the second gripping face are together configured to grip or squeeze, between the jaw parts, a cross section of tissue having a tissue surface area (tissue to be grasped within jaws), wherein a surface area of the first electrode and a surface area of the second electrode are each configured to be greater than a cross section of the tissue surface area that is gripped or squeezed between the jaw parts during an intended electrosurgical treatment (depending on the tissue to be treated, the surface area of the electrodes can be greater than that of the tissue),
wherein the first gripping face and the second gripping face are together configured to grip or squeeze, between the jaw parts, a lateral tissue engaging distance of tissue (tissue to be grasped within jaws), and
wherein a width of the first electrode in strip form and a width of the second electrode in strip form are each greater than the lateral tissues engaging distance of tissue that is gripped or squeezed between the jaw parts (depending on the tissue to be treated, the width of the electrodes can be greater than that of the tissue).
Keller is not explicit regarding wherein the first gripping face between the first electrode and the second electrode is configured to be completely electrically insulating with the second electrode electrically insulated from the first electrode and
 wherein the first gripping face comprises a convex surface region between the first electrode and the second electrode, which projects in a direction of the second jaw part, 
wherein the convex surface region is formed by a resilient component and the first electrode and the second electrode are located directly adjacent to the convex surface region.
However, Keller does teach a gripping surface between electrodes that is convex (1164 with chamfered edges 1161a-b between electrodes 1168a-b), projecting towards an opposing jaw 1162.
It would have been obvious to one of ordinary skill in the art to modify the Fig. 7 embodiment of Keller with the chamfered edges such that there is a convex surface region between the first and second electrode, as in the Fig. 16 embodiment of Keller. This would allow for facilitating formation of an effective tissue seal (par. [0067]).
However, Keller teaches a different embodiment wherein the gripping face between the first and second electrodes is configured to be completely electrically insulating (Fig. 8 insulator 84 between two electrodes of a jaw).
It would have been obvious to one of ordinary skill in the art to modify Keller to have an insulating face between electrodes as in Fig. 8 of Keller, to allow for separation between the electrodes to prevent shorting.Baker teaches tissue contacting surfaces that deform, allowing for squeezing fluid out of a section to be treated (col. 14, lines 20-34).
It would have been obvious to one of ordinary skill in the art to modify Keller with the convex surface region formed by a resilient component. This would help to reduce fluid in the collapsed tissue area for fusing.
Response to Arguments
Applicant’s arguments, see the remarks, filed 8/18/22, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baker as a secondary reference, and different embodiments of Keller.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794